Exhibit 10.1

LONG-TERM INCENTIVE AWARD AGREEMENT

(Including Confidentiality, Non-Competition and Non-Solicitation Covenants)

This LONG-TERM INCENTIVE AWARD AGREEMENT (“Agreement”) made as of the date shown
below by and between Innophos Holdings, Inc., a Delaware corporation (the
“Company”), and the individual named on the signature page hereof (the
“Participant”).

Introductory Statement

This Agreement sets forth the terms and conditions under which the Participant
is awarded (i) options to purchase (referred to individually as an “Option” and
collectively as the “Options”) shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), (ii) Performance Shares, and/or
(iii) Restricted Shares, in each case pursuant to the Company’s 2018 Long-Term
Incentive Plan (the “Plan”). Shares of Common Stock issued upon exercise of
Options are referred to as “Option Shares.” Collectively, Option Shares,
Restricted Shares and Performance Shares are sometimes referred to as “Shares.”
The Options, Performance Share Awards and/or Restricted Shares granted hereunder
are collectively referred to as the “Awards.”

Capitalized terms used in this Agreement without definition therein are intended
to have the meanings given to those terms in the Plan.

Agreements:

1.    Grant of Awards; Restrictive Covenants.

 

  a.

Option Grants. The Company grants to the Participant Options as set forth on
Schedule A attached to this Agreement and made a part hereof.

 

  b.

Performance Shares Awards. The Company awards to the Participant the number of
Target Performance Shares set forth on Schedule B attached to this Agreement and
made a part hereof.

 

  c.

Award of Restricted Shares. The Company awards to the Participant the number of
Restricted Shares set forth on Schedule C attached to this Agreement and made a
part hereof.

 

  d.

Awards Granted Subject to Restrictive Covenants. In consideration for the Awards
made pursuant to this Agreement, the provision of confidential information and
other good and valuable consideration, the Participant agrees to the terms of
the post-employment restrictive covenants set forth on Schedule D.

2.    Certain Definitions. For purposes of this Agreement:

 

  a.

“Cause” shall have the meaning assigned to such term in the Participant’s
written employment arrangements with the Company or any of its Subsidiaries or,
in the absence of any such written employment arrangement, “Cause” shall mean
any of the following:

(i) the Participant commits or is charged with a felony or other crime involving
moral turpitude or commits any other act or omission involving dishonesty,
disloyalty, breach of fiduciary duty, willful misconduct or fraud with respect
to the Company or any of its Subsidiaries;

(ii) conduct by the Participant causing the Company or any of its Subsidiaries
substantial public disgrace or disrepute or substantial economic harm;

 

1



--------------------------------------------------------------------------------

(iii) the Participant’s failure to perform duties as directed by the Board or
any executive officer of the Company or any of its Subsidiaries to whom such
participant directly reports;

(iv) misappropriation by the Participant of one or more of any of the Company’s
or its Subsidiaries’ assets or business opportunities;

(v) material breach by the Participant of any confidentiality, non-compete,
non-solicitation agreement with the Company or any of its Subsidiaries or any
arrangement dealing with the ownership or protection of the Company’s and its
Subsidiaries’ proprietary rights; or

(vi) any material breach of any employment policy, code of conduct, code of
ethics, or employment agreement between the Company or its Subsidiaries and the
Participant or any material breach of any executive stock agreement evidencing
the purchase and sale of Common Stock or the grant of options, SARs, restricted
stock, performance awards or any combination of the foregoing by the Company to
the Participant.

 

  b.

“Constructive Termination Event” shall mean, in the absence of a written consent
of the Participant, and notwithstanding the applicability at the time of the
Employment Agreement, so long as such agreement does not contain a definition of
“Good Reason,” any one or more of the following: (i) a significant and
non-temporary change in the Participant’s general job description or duties of a
magnitude that changes the fundamental character of the Participant’s job to
such an extent as to constitute a de facto demotion, excluding for this purpose
any action not taken in bad faith that (x) results from the evaluation of
individual job performance, (y) is part of any overall restructuring involving
similarly situated employees generally, or (z) is remedied on the part of the
employer promptly after receipt of notice thereof; (ii) any material reduction
in the Participant’s base salary or target bonus outside the range of
percentages for the respective position, excluding reductions (x) due to
economic exigency affecting the Company and/or its subsidiaries, (y) that result
from the evaluation of individual job performance or (z) that are made generally
applicable to the classification or grade of employees of whom the Participant
is a member, other than a reduction not occurring in bad faith and which is
remedied on the part of the employer promptly after receipt of notice thereof;
or (iii) requiring the Participant to relocate his or her principal business
location more than 50 miles from the farther of his or her residence or his or
her principal business location as of the date of the Change in Control.

 

  c.

“Good Reason” shall mean that term (or its functional equivalent) only as
defined in any employment or severance agreement between the Participant and the
Company or any Subsidiary in effect at the applicable time (the “Employment
Agreement”).

 

  d.

“Retirement” shall mean a termination of employment by a Participant who
satisfies at least one of the following criteria: (i) age 60 with 30 years of
credited Company service, (ii) age 62 with 15 years of credited Company service,
or (iii) age 65 with less than 15 years of credited Company service; provided
that in any instance where a grant to a participant is treated as “deferred
compensation” within the meaning of Section 409A of the Code, “Retirement” shall
be interpreted consistently with the meaning of Section 409A(a)(2)(A)(i) of the
Code and guidance issued thereunder.

3.    Schedules Form Part of Agreement. Schedules attached to this Agreement
(including their respective attachments, if any) form an integral part of this
Agreement and are incorporated herein by reference. In the event of any
inconsistency between any schedule and the remainder of this Agreement, the text
of the schedule in question (including any calculation) shall be deemed to
control. The Awards are being made in consideration, among other things, of the
Participant’s compliance with the terms of the schedules. Notwithstanding the
foregoing, this Agreement and all schedules are governed by the terms of the
Plan; provided, however, where the Plan permits the terms of this Agreement to
differ from any Plan provision, the terms of this Agreement shall be deemed to
control the rights of the parties as to that provision.

 

2



--------------------------------------------------------------------------------

4.    Non-Transferability Awards. The Awards are personal to the Participant and
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (a “Transfer”) other than by will or by the laws of descent and
distribution, except to the extent specifically provided in the Plan. Only the
Participant or the Participant’s permitted representatives are entitled to
exercise Options or any similar right. If any non-permitted Transfer, whether
voluntary or involuntary, of an Award is made or attempted, or if any
attachment, execution, garnishment, or lien shall be issued against or placed
upon any Award, the Participant’s right to such property shall be forfeited
immediately to the Company, and this Agreement shall lapse as to such property.
Notwithstanding the previous sentence, the Participant’s obligations under this
Agreement shall survive any such forfeiture and lapse.

5.    No Rights as to Relationship. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company or any
Subsidiary, nor will this Agreement interfere in any way with any such
employer’s rights to terminate the Participant’s employment at any time. Awards,
except where Common Stock is already issued, shall confer no rights on the
Participant as a stockholder until such time as the related Shares are issued.1

6.    Tax and Stock Withholding. The Company shall have the power and the right
to deduct or withhold, or require the Participant or the Participant’s
beneficiary to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement. With respect to withholding required upon any taxable event arising
as a result of Awards granted hereunder, the Company may satisfy the tax
withholding requirement by withholding Shares having a Fair Market Value equal
to the total minimum statutory tax required to be withheld on the transaction.
The Participant agrees to pay to the Company and/or its Subsidiaries any amount
of tax that the Company or such Subsidiary may be required to withhold as a
result of the Participant’s participation in the Plan that is not or cannot be
satisfied by the means previously described. For any Participant who is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
who is entitled to a payment or settlement of Award that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code as
a result of such Participant’s “separation from service” from the Company within
the meaning of Treas. Reg. 1.409A-1(h), such payment or settlement shall be made
upon the later of (a) the payment or settlement date set forth in the applicable
schedule or (b) the date that is six months after such “separation from service”
from the Company or, if earlier, the Participant’s date of death.

7.    Share Issuances and Sales Subject to Requirements of Law.

 

  a.

The Awards under the Plan and the issuance of Shares shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

 

  b.

The Participant understands and acknowledges that federal and state securities
laws govern and restrict the Participant’s right to offer, sell or otherwise
dispose of Shares, unless that offer, sale

 

1 

For employees of subsidiaries in non-U.S. jurisdictions, the additional
following language applies to this section: “By signing this Agreement, any
Participant who is employed by a Subsidiary and renders personal services to
that Subsidiary agrees that this Agreement and the Plan do not create any form
of labor relationship between such Participant and the Company, as the rights
granted under this Agreement are a consequence of the personal relationship
between the Participant and the Subsidiary.”

 

3



--------------------------------------------------------------------------------

  or other disposition thereof is registered under the Securities Act of 1933
(the “1933 Act”) and state securities laws or, in the opinion of the Company’s
counsel, such offer, sale or other disposition is exempt from registration
thereunder. The Participant agrees that he or she will not offer, sell or
otherwise dispose of Shares in any manner that would: (i) require the Company to
file any registration statement (or similar filing under state law) with the
Securities and Exchange Commission or to amend or supplement any such filing or
(ii) violate or cause the Company to violate the 1933 Act, the rules and
regulations promulgated thereunder or any other state or federal law. The
Participant further understands that the certificates for Shares that the
Participant receives will bear such legends as the Company deems necessary or
desirable in connection with the 1933 Act or other rules, regulations or laws.

8.    Amendments to Agreement. The Company may terminate, amend, or modify this
Agreement; provided, however, that any amendment and/or termination of this
Agreement will not subject amounts payable under this Agreement to penalties and
interest under Section 409A of the Code. Additionally, no such termination,
amendment, or modification of this Agreement may in any way adversely affect the
Participant’s rights under this Agreement, without the Participant’s written
approval.

9.    Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement.

10.    Notices. Any notice given in connection with this Agreement must be in
writing and must be personally delivered, received by certified mail, return
receipt requested, or sent by guaranteed overnight delivery service to the
parties at the addresses indicated below:

If to the Company/Committee, to:

Innophos Holdings, Inc.

259 Prospect Plains Road, Building A

Cranbury, NJ 08512

Attn: Senior Vice President, Chief Human Resources Officer

If to the Participant, to:

The address set forth on the signature page of this Agreement

or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice will be deemed to have been given when so delivered or mailed.
Notwithstanding any other provision of this Agreement, notices to Participants
may be given effectively hereunder to the extent and at the time materials are
posted on a website pursuant to a system maintained by the Company for purposes
of administering the Plan to which Participants are afforded individual, secure
access and are notified from such website or system of events pertaining to
them.

11.    Participant’s Representations and Warranties. The Participant represents
and warrants to the Company that:

 

  a.

This Agreement and all schedules constitute the legal, valid and binding
obligation of the Participant, enforceable against the Participant in accordance
with its terms, and the execution, delivery and performance of this Agreement by
the Participant does not and will not conflict with, violate or cause a breach
of any agreement, contract or instrument to which the Participant is a party or
any judgment, order or decree to which the Participant is subject;

 

4



--------------------------------------------------------------------------------

  b.

Giving effect to all equity securities of the Company owned beneficially by the
Participant, the Participant, as of the date hereof, does not own stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or Subsidiary of the Company; and

 

  c.

The Participant will review all disclosure materials provided by the Company in
connection with the offering of Shares to the Participant under the 1933 Act.

12.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any such provision is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction.

13.    Complete Agreement and Certain Priorities. This Agreement, the Plan and
the Employment Agreement, if any, embody the complete agreement and
understanding between the parties with respect to the Awards and supersede and
preempt any prior understandings or agreements between the parties, written or
oral, with regard to that subject matter. Notwithstanding any provision herein
to the contrary, in the event of a conflict between this Agreement (including
the Schedules to this Agreement) and the Employment Agreement, the terms of the
Employment Agreement shall control, except that with respect to any conflict
related to vesting or exercisability of an Award on termination of employment,
Change of Control or other event, the agreement that provides a more favorable
outcome to the Participant in connection with such termination of employment,
Change of Control or other event, shall control.

14.    Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or electronically by a method deemed reliable
by the Company), each of which will be deemed to be an original and all of which
taken together will constitute one and the same agreement.

15.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Participant and the Company and their
respective successors and assigns, including without limitation as to the
Company whether the existence of such successor or assign is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company and as to the
Participant whether such successor or assign results from the laws of descent
and distribution; provided, that the Participant may not assign any of his or
her rights or obligations, except as expressly provided by the terms of this
Agreement or the Plan.

16.    Governing Law. The corporate law of the State of Delaware will govern all
issues concerning the relative rights of the Company and its stockholders. All
other issues concerning the enforceability, validity and binding effect of this
Agreement will be governed by, and construed in accordance with, the laws of the
State of New Jersey, without giving effect to any choice of law or conflict of
law provision or rule that would cause the application of the law of any
jurisdiction other than the State of New Jersey.

17.    Enforcement Matters.

 

  a.

Except as may be otherwise provided in this Agreement, all disputes and
controversies arising under or in connection with this Agreement shall be
settled by arbitration conducted in accordance with the arbitration procedures
described in this section. Except as otherwise provided in the JAMS’
Comprehensive Arbitration Rules and Procedures as in effect from time to time
(the “JAMS Rules”), the arbitration procedures described in this section and any
Final Arbitration Award (as defined below) will be governed by, and will be
enforceable pursuant to, the Uniform Arbitration Act as in effect in the State
of New Jersey from time to time. Arbitral proceedings initiated hereunder shall
take place in Cranbury, NJ, or another place agreeable to the parties to the
dispute, before a single arbitrator who is agreeable to such parties. If the
parties

 

5



--------------------------------------------------------------------------------

  are unable to agree on an arbitrator within a reasonable period of time, an
arbitrator shall be selected in accordance with the JAMS Rules. The arbitration
(including discovery) will be conducted under the JAMS Rules, as the same may be
modified by any written agreement between the parties to the dispute. The
arbitrator will conduct the arbitration in a manner so that the final result,
determination, finding, judgment or award determined by the arbitrator (the
“Final Arbitration Award”) is made or rendered as soon as practicable, and the
parties to the dispute will use reasonable efforts to cause a Final Arbitration
Award to occur within ninety (90) days after the arbitrator is selected. Any
Final Arbitration Award will be final and binding upon the parties to the
dispute, and there will be no appeal from or reexamination of any Final
Arbitration Award, except in the case of fraud or perjury or misconduct by the
arbitrator prejudicing the rights of any party to the dispute or to correct
manifest clerical errors. A Final Arbitration Award may be enforced in any state
or federal court having jurisdiction over the subject matter of the dispute.
Each party to the dispute shall bear and be solely responsible for all costs and
expenses (including fees and disbursements of counsel) incurred by such party in
connection with any arbitration conducted hereunder, and the costs and expenses
of the arbitrator shall be borne 50% by the Company and 50% by the Participant.

 

  b.

Except to the extent required by subsection a., for the purpose of litigating
disputes that arise under this Agreement, the parties hereby consent to
exclusive jurisdiction and agree that such litigation will be conducted in the
federal or state courts of the State of New Jersey sitting in and for the county
wherein the headquarters of the Company is located at the time. To effect the
foregoing, the Participant hereby subjects himself or herself to the in personam
jurisdiction of such courts and waives all objections as to improper venue for
such forum posited as provided in the preceding sentence.

 

  c.

Notwithstanding the foregoing, if the Employment Agreement contains provisions
related to the resolution of disputes, the dispute resolution-related provisions
of the Employment Agreement will control the resolutions of disputes pursuant to
this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written below.

 

Date:   INNOPHOS HOLDINGS, INC. By:   Joshua Horenstein Name:   Joshua
Horenstein Title:   Senior Vice President, Chief Legal and Human Resources
Officer and Corporate Secretary PARTICIPANT Name:     Signature     Address:    
        Telephone:     E-mail:    

 

7



--------------------------------------------------------------------------------

SCHEDULE A

to

Long-Term Incentive Award Agreement

(OPTIONS)

Name of Participant:                                          
                                         
                                               

 

1.

Name of Governing Plan: 2018 Long-Term Incentive Plan

 

2.

Number of Option Shares:

 

3.

Option Price: $                

 

4.

Grant Date:

 

5.

Type: Nonqualified (Nonstatutory) Stock Options

 

6.

Vesting/Exercisability:

One-third of the Options shall vest and become exercisable on each of March 31,
    ,    , and     , provided the Participant has been employed by, or served in
the designated position with, the Company or any of its Subsidiaries from the
date of this Agreement continuously (excepting agreed upon leaves of absence and
short-term disabilities not constituting a break in service) through each such
vesting date. In the case of any Participant whose Option Shares continue to
vest after termination of employment (such as upon certain retirements) such
continued vesting shall be conditioned on and subject to continued satisfaction
of the obligations set forth in Schedule D and additionally, if applicable, in
Attachment A.

 

7.

Change in Control

If (i) the Participant has been in active service with the Company or a
Subsidiary from the date of this Agreement until the occurrence of a Change in
Control and (ii) either (A) (x) the Participant’s service is terminated by the
Company or a Subsidiary other than for Cause, (y) the Participant’s service is
terminated by the Participant for Good Reason, or (z) there occurs a
Constructive Termination Event with respect to the Participant’s employment, in
any case within two years after the effective date of such Change in Control, or
(B) the Company is not the surviving entity following the Change in Control and
the surviving entity does not directly or through another entity assume or
retain all outstanding obligations under the Plan upon consummation of the
restructuring plan resulting in the disappearance of the Company, all Options
that have not yet become vested or exercisable shall become vested and
exercisable at the first to occur of such events under (A) or (B).

 

8.

Expiration Date(s): The Options will expire on the earliest to occur of:

 

  a.

The tenth (10th) anniversary of the Grant Date (                )

 

  b.

Post-termination Days for Exercise: See Attachment A

 

  c.

Change in Control Period: See Attachment A

 

8



--------------------------------------------------------------------------------

9.

Rules and Procedures for Exercise:

Any exercise of an Option must comply with the terms and conditions respecting
exercise set forth in the Plan, this Agreement and any forms and other documents
established by the Committee for use in exercising Options.

 

9



--------------------------------------------------------------------------------

Attachment A

Option Terms

 

Provision

  

Terms of Grant

Option Price    Fair Market Value on date of grant. Option Type    Nonqualified
(non-statutory) stock option. Expiration Date    10 year term from date of
grant, unless otherwise specified. No vesting or timing of exercise provision
can extend the term. Vesting    1/3, 1/3, 1/3 on March 31st of each year
following the year of the date of grant, subject to continuous service, except
as noted for special circumstances herein or as otherwise provided by the
Employment Agreement. Unvested options will be forfeited. Exercise    Any time
after vesting during the term. Employment Agreement Controls    For the
avoidance of doubt, in the event of a conflict between the Employment Agreement
and this Agreement (including any schedules thereto) related to vesting or
exercisability of an Award on termination of employment, Change of Control or
other event, the agreement that provides a more favorable outcome to the
Participant in connection with such termination of employment, Change of Control
or other event, shall control. Death    Immediate full vesting of all options.
Options expire and must be exercised within one year of death, or if earlier,
the expiration of the original term. Disability    Immediate full vesting of all
options. Options expire and must be exercised within one year of Disability
termination, or if earlier, the expiration of the original term. Retirement   
Vesting continues over the normal period specified in the grant. Options expire
and must be exercised within three years of Retirement, or if earlier, the
expiration of the original term. Good Reason and other non-Cause terminations   
Vesting ends with effective date of termination. Options expire and must be
exercised within 90 days of termination, or if earlier, the expiration of the
original term. Termination for Cause    Vesting ends with effective date of
termination. Options expire and must be exercised within 5 days of termination,
or if earlier, the expiration of the original term. Change in Control   
Modified “Double Trigger Basis.” All options accelerated to vest as of the date
of (A) a Change in Control, plus either (i) actual termination without Cause or
(ii) a Good Reason termination which is to be made available to all participants
for purposes of              Plan awards, or (B) a Change in Control in the
event that an acquirer does not assume all outstanding obligations under the
Plan. Options remain exercisable over the full term. Disposition    Options are
non-transferable. Stock received upon exercise may be sold or disposed of as
permitted by law or Company policy applicable to the employee. Non-Compete    12
month non-compete period following termination, other post-employment covenants
extend indefinitely; violations of restrictive covenants within 12 months will
result in cessation of any post-employment vesting and forfeiture of vested
Options.

 

10



--------------------------------------------------------------------------------

SCHEDULE B

to

Long-Term Incentive Award Agreement

(PERFORMANCE SHARES)

Name of Participant:                                          
                                         
                                                   

 

1.

Name of Governing Plan: 2018 Long-Term Incentive Plan

 

2.

Number of Target Performance Shares:                                          
                                                    

 

3.

Performance Cycle: Fiscal years          through

The Performance Cycle shall commence on January 1,          and end on
December 31,    .

 

4.

Performance Measure(s): See Attachment B and B1

The amount of each Award earned relative to the number of Target Performance
Shares awarded shall depend on the relative degree to which the Performance
Measures, as certified in writing by the Committee, are met, equaled or exceeded
(including interpolations, if any) as set forth in Attachment B and B1.
Performance Shares are deemed to be earned only upon the completion of a
Performance Cycle and the Participant’s continued employment through the
settlement of the Award pursuant to Section 6 of this Schedule B.
Notwithstanding the foregoing, if the Employment Agreement has been approved by
the Committee or the Board, Performance Shares are deemed to be earned upon the
completion of a Performance Cycle.

 

5.

Dividend Equivalents:

An amount equivalent to dividends paid by the Company in cash (or the Fair
Market Value of other property) will be accrued for the period prior to
settlement of the Award on the number of Performance Shares ultimately issued
and paid, without compounding or interest, upon settlement of the Award.

 

6.

Settlement and Timing of Payout:

In settlement of its obligations for Awards under this Schedule B, the Company
shall deliver to the Participant: (i) one share of Common Stock for each
Performance Share earned as determined in accordance with the provisions of this
Schedule B (with fractional shares of Common Stock rounded up to the nearest
whole share) and (ii) an amount in cash representing the Dividend Equivalents as
computed in accordance with Section 5 of this Schedule B.

Settlement shall be made prior to the last day in March in the calendar year
following the last calendar year to occur in the Performance Cycle.

 

7.

Eligibility for Payout: Except as expressly provided otherwise by the Employment
Agreement, a Participant shall be eligible for a payment of earned Performance
Shares and any other property only if:

 

  a.

the Participant’s employment with the Company or any Subsidiary continues
through the settlement of the Award pursuant to Section 6 of this Schedule B or
is terminated during a Performance Cycle or prior to settlement by Retirement,
in which instance the Participant will have earned the number of Performance
Shares and any other property determined under Sections 4 and 5 of this Schedule
B;

 

11



--------------------------------------------------------------------------------

  b.

the Participant’s employment with the Company or any Subsidiary is terminated
due to death or Disability during a Performance Cycle, in which instance the
Participant will have earned a fraction of the number of Targeted Performance
Shares and any other property over the complete Performance Cycle as calculated
under Sections 4 and 5 of this Schedule B, determined using a numerator that
equals the number of complete calendar months (rounded to the nearest whole
number of months) elapsed since the beginning of the Performance Cycle through
the Participant’s date of employment termination, and a denominator that equals
36. In the event of a Participant’s death, the Participant’s beneficiary or
estate shall be entitled to the Performance Shares and other property to which
the Participant otherwise would have been entitled under the same conditions as
would have been applicable to the Participant; provided, however, if the
Participant’s employment is terminated due to death, Disability or Retirement
and subsequently there occurs during the Performance Cycle a Change in Control
where the Company is not the surviving entity, the Participant’s entitlement
fraction shall be calculated as in subsections a. or b., as the case may be, but
the number of Performance Shares against which the fraction shall be applied
shall be those derived under subsection c.;

 

  c.

there occurs during the Participant’s employment a Change in Control where the
Company is not the surviving entity, and the surviving entity does not directly
or through another entity assume or retain all outstanding obligations under the
Plan upon consummation of the restructuring plan resulting in the disappearance
of the Company, in which instance the Participant will be deemed to have earned
the greater of: (i) 100% of the Target Performance Shares granted to the
Participant in Section 2 of this Schedule B and such other property resulting
from the application of Section 5 of this Schedule B determined as of the
effective date of such Change in Control; or (ii) the number of Performance
Shares that would have been earned from the application of Section 4 of this
Schedule B and such other property resulting from the application of Section 5
of this Schedule B that would have been earned by the Participant if the
Performance Cycle had been completed on the effective date of the Change in
Control; provided, however, in any case where a Performance Cycle depends on the
sum of results of component years or other periods in a cycle (as opposed to an
average of such years or periods), that all years or other periods ending with
the effective date of the Change of Control shall be deemed to add up to 100% of
the cycle); or

 

  d.

there occurs a Change of Control during a Performance Cycle where the Company is
the surviving entity, and within two years after the effective date of such
Change in Control and prior to the settlement of the Award pursuant to Section 6
of this Schedule B, the Participant’s employment is terminated by the Company or
any Subsidiary other than for Cause or by the Participant for Good Reason or
there occurs a Constructive Termination Event with respect to the Participant’s
employment, in which instance the Participant will be deemed to have earned
amounts determined according to clause c. above.

In the event that the Participant’s employment terminates prior to the
settlement of the Award pursuant to Section 6 of this Schedule B for any reason
other than those reasons set forth in Section 7, the entire Performance Share
Award shall be forfeited, and no payment shall be made to the Participant.

 

8.

Conditions to Vesting, Forfeiture:

In the case of any Participant whose Performance Shares continue to vest after
termination of employment (due to Retirement), such continued vesting shall be
conditioned on and subject to continued satisfaction of the obligations set
forth in Schedule D and additionally, if applicable, in Attachment B.

 

12



--------------------------------------------------------------------------------

Attachment B

Performance Shares Terms

 

Provision

  

Terms of Grant

Number of Shares    Awards expressed in terms of “target” numbers of shares
(“x”), but less or more than the target number (up to 2.0x) can be earned
contingent upon Company performance for the Performance Cycle. Interpolation is
used for intermediate achievement levels and effect of the Performance Measures
as shown on Schedule B1. Performance Cycle    The period from January 1,
         to December 31,         . Performance Measures    A combination of
“Free Cash Flow” and “Contribution Margin as a Percentage of Sales” (both as
defined) over the Performance Cycle as more fully specified in Schedule B1.
Dividend Equivalents    Amounts equivalent to dividends paid prior to the
settlement of the Award on outstanding shares of Common Stock that are
ultimately earned as Performance Shares are accumulated and paid in cash with
shares issued at distribution. Vesting    Continuous service over the full three
year Performance Cycle and through the settlement of the Award is required,
except as noted for special circumstances or with an Employment Agreement, both
as described herein. Employment Agreement Controls    For the avoidance of
doubt, in the event of a conflict between the Employment Agreement and this
Agreement (including any schedules thereto) related to vesting or exercisability
of an Award on termination of employment, Change of Control or other event, the
agreement that provides a more favorable outcome to the Participant in
connection with such termination of employment, Change of Control or other
event, shall control. Retirement    Full vesting of Performance Shares for
entire Performance Cycle and payout at completion of cycle. Death    Pro rata
vesting of Performance Shares based on completed months of service through the
event over the Performance Cycle and payout at completion of cycle. Disability
   Pro rata vesting of Performance Shares based on completed months of service
through the event over the Performance Cycle and payout at completion of cycle.
Other non-Cause terminations by Company and Good Reason Terminations by employee
   Forfeiture of entire award, except within two years following Change in
Control and prior to the settlement of the Award, in which case full vesting of
Performance Shares for entire Performance Cycle as described below. Termination
for Cause and other terminations by employee    Forfeiture of entire award.
Change in Control    Modified “Double Trigger Basis.” Unvested shares vest upon
the date of (A) a Change in Control, plus within two years thereafter and prior
to the settlement of the award either (i) actual termination without Cause or
(ii) a Good Reason termination or Constructive Termination Event or (B) a Change
in Control in the event that an acquirer does not assume all outstanding
obligations under the Plan. If Performance Cycle is truncated, augmented
calculation of number of shares paid out based on greater of (i) number of
target shares awarded, or (ii) number of shares that actually would have been
earned if Performance Cycle had been completed on the effective date of the
Change in Control. Disposition    Shares received may be sold or disposed of as
permitted by law or Company policy applicable to the employee. Non-Compete    12
month non-compete period following termination, other post-employment covenants
extend indefinitely; violations of restrictive covenants within 12 months will
result in cessation of any post-employment vesting. Clawback    All awards,
regardless of vesting or distribution, will be subject to any “clawback”
required by law or adopted by the Board.

 

13



--------------------------------------------------------------------------------

ATTACHMENT B1

 

14



--------------------------------------------------------------------------------

SCHEDULE C

to

Long-Term Incentive Award Agreement

(RESTRICTED SHARES)

Name of Participant:                                          
                                         
                                                       

 

1.

Name of Governing Plan: 2018 Long-Term Incentive Plan

 

2.

Number of Restricted Shares:                                          
                                                                        

 

3.

Conditions to Vesting, Lapse of Forfeiture or Delivery:

One-third of the Restricted Shares vest on each of March 31,     ,     ,
and    , provided the Participant has been employed by, or served in the
designated position with, the Company or any of its Subsidiaries from the date
of this Agreement continuously (excepting agreed upon leaves of absence and
short-term disabilities not constituting a break in service) through each such
vesting date. In the case of any Participant whose Restricted Shares continue to
vest after termination of employment due to Retirement, such continued vesting
shall be conditioned on and subject to continued satisfaction of the obligations
set forth in Schedule D and additionally, if applicable, in Attachment C.

 

4.

Change in Control:

If (i) the Participant has been in active service with the Company or a
Subsidiary from the date of this Agreement until the occurrence of a Change in
Control and (ii) (x) the Participant’s service is terminated by the Company or a
Subsidiary other than for Cause, (y) the Participant’s service is terminated by
the Participant for Good Reason, or (z) there occurs a Constructive Termination
Event with respect to the Participant’s employment, in any case within two years
after the effective date of such Change in Control, then all other conditions to
vesting of Restricted Shares shall be deemed to have been satisfied, all
forfeiture restrictions shall lapse, and all Restricted Shares covered by this
Agreement, to the extent not previously vested, shall vest in the Participant.

 

5.

Issuance of Shares:

Restricted Shares shall be issued to the Participant as soon as practicable
following the award, and, upon issuance, shall constitute duly and validly
issued and outstanding Shares of the Company, fully paid and non-assessable,
subject only to the effectiveness of this Agreement. Shares for which
restrictions do not so lapse as and when provided in this Schedule C shall be
forfeited back to the Company, and, thereafter, the Participant shall have no
further property rights in, or claims to, such Shares.

 

6.

Record Holder:

Restricted Shares shall be issued and registered in the name of the Participant.
Prior to any forfeiture of Restricted Shares, the Participant shall be treated
as the holder of record of such Shares for all purposes under applicable
corporate law, including receiving all dividends and other distributions to
which such holders are entitled and receiving notice of, and voting on or
consenting to, all matters which are properly submitted to the stockholders of
the Company for determination by them.

 

15



--------------------------------------------------------------------------------

7.

Shares Held in Escrow:

Unless otherwise permitted by the Committee, Restricted Shares shall be held by
the Company or its agents in escrow for delivery to the Participant upon the
lapse of all risks of forfeiture relating to such Shares (or portions thereof)
and the satisfaction of all other conditions, if any, to delivery of such
Shares. Delivery of such Shares from escrow shall be in such form and with such
further restrictions as the Company may reasonably require as necessary to
comply with applicable law. In the event the Participant is determined to be
eligible for continued vesting following termination of employment due to
Retirement, then, notwithstanding the escrow arrangement, the Committee may
allow the participant to surrender to the Company a number of Restricted Shares
with a value sufficient to satisfy any withholding tax liability associated with
such Retirement eligibility.

The Participant acknowledges that the Participant may be eligible to file an
election with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code within 30 days following the date of grant of Restricted Shares,
and that failure to do so may irrevocably affect the tax treatment of the
Restricted Shares granted to the Participant.

 

16



--------------------------------------------------------------------------------

Attachment C

Restricted Stock Terms

 

Provision

  

Terms of Grant

Escrow    Shares will be issued as of date of grant and held in escrow until
vested. Generally, distribution will be made after vesting. Stockholder Rights
   Voting and dividend rights extend to all shares regardless of vesting while
held in escrow. Cash dividends will be passed through as declared and paid, and
other dividends and property resulting from shares will be held in escrow with
shares pending distribution. Property not distributed prior to any forfeiture
will be forfeited along with shares. Vesting    1/3, 1/3, 1/3 on March 31st of
each year following the year of the date of grant, subject to continuous service
to date of vesting, except as noted for special circumstances herein or as
provided by the Employment Agreement. Shares that do not vest will be forfeited.
Employment Agreement Controls    For the avoidance of doubt, in the event of a
conflict between the Employment Agreement and this Agreement (including any
schedules thereto) related to vesting or exercisability of an Award on
termination of employment, Change of Control or other event, the agreement that
provides a more favorable outcome to the Participant in connection with such
termination of employment, Change of Control or other event, shall control.
Retirement    Notwithstanding the definition in this Agreement, “Retirement” for
purposes of Restricted Stock is limited to those retirements specifically
consented to by the Committee whose consent may be withheld in its sole
discretion on such basis as the Committee deems appropriate. In the event
Retirement is approved, vesting continues over the normal course; provided that
the Participant will be treated as having taxable income equal to the Fair
Market Value of the shares on the date that the Committee approves the
Participant’s Retirement for purposes of this Award. Termination without Cause
or Termination for Good Reason    Vesting ceases with effective date of event.

Death and

Disability

   Immediate vesting as of the date of the event.

Voluntary Termination

(Quit) or Termination for Cause

   Vesting ceases with effective date of event. Exception for Continued Vesting
   The conditions of the non-compete (see below) and availability for assistance
in legal proceedings will extend throughout the vesting cycle. Violations of the
non-compete or failure to assist will result in forfeiture of all shares that
are not vested. Change in Control    Modified “Double Trigger Basis.” Unvested
shares vest upon the date of (A) a Change in Control, plus either (i) actual
termination without Cause or (ii) a Good Reason termination which is to be made
available to all participants for purposes of Plan awards, or (B) a Change in
Control in the event that an acquirer does not assume all outstanding
obligations under the Plan.

 

17



--------------------------------------------------------------------------------

Disposition    Shares received may be sold or disposed of as permitted by law or
Company policy applicable to the employee. Non-Compete    12 month non-compete
period following termination, other post-employment covenants extend
indefinitely; violations of restrictive covenants within 12 months will result
in cessation of any post-employment vesting. Clawback    All awards, regardless
of vesting or distribution, will be subject to any “clawback” required by law or
adopted by the Board.

 

18



--------------------------------------------------------------------------------

SCHEDULE D

to

Award Agreement

Restrictive Covenants and Enforcement

 

1.

Noncompete Period.

The term “Noncompete Period” shall mean the period (i) commencing on the date
the Participant’s employment or similar relationship with the Company and its
Subsidiaries or other entities controlled directly or indirectly by either
(collectively, “controlled affiliates”) began and (ii) ending twelve months
after the date on which the Participant’s employment or similar relationship
with the Company or any of its controlled affiliates is effectively terminated
by either party and for any reason.

 

2.

Confidential Information.

 

  a.

The Participant acknowledges that the information, observations and data,
including trade secrets, obtained by the Participant while employed or retained
by the Company and its controlled affiliates concerning their business and
affairs (collectively, “Confidential Information”) are the property of those
entities. Therefore, the Participant agrees that, except as required by law,
court order or other legal process, including, but not limited to, depositions,
interrogatories, court testimony, arbitration, and the like, the Participant
shall not disclose to any unauthorized person or use for his own purposes or for
the benefit of any third party any Confidential Information without the prior
written consent of the Board (which may delegate to an authorized officer
authority to give such consent), unless and to the extent that: (i) the
Confidential Information becomes generally known to and available for use by the
public or generally known in the industry other than as a result of the
Participant’s acts or omissions or (ii) the Participant discloses such
information to third parties with whom the Company or its affiliates have
entered into a non-disclosure agreement and such disclosure is made in the
ordinary course performance of the Participant’s duties and responsibilities to
the Company and its affiliates. In the event the Participant is required to
disclose Confidential Information pursuant to legal process, the Participant
shall give the Company notice of such required notice as soon as practicable to
allow the Company to object to or seek remedies to avoid such disclosure. The
Participant shall deliver to the Company at the termination of his employment or
other similar relationship, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to the Confidential Information, Work Product (as defined below) or the business
of the Company and its controlled affiliates which the Participant may then
possess or control, provided that the Participant may retain a copy of contact
information consisting of names, telephone numbers and other contact details
relating to outside parties so long as the Participant does not use such
material in a manner that is otherwise prohibited by this Agreement.

 

  b.

The Participant represents and warrants to the Company that the Participant took
nothing with him that belonged to any former employer when the Participant left
his prior position or that the Participant has nothing that contains any
information which belongs to any former employer that the Participant is not
entitled to have or use for the benefit of the Company and its controlled
affiliates. If at any time the Participant discovers that the foregoing
statement is incorrect, the Participant shall promptly return any such materials
to the Participant’s former employer or obtain any necessary consent. The
Participant understands that Company does not want any such materials, and that
the Participant will not be permitted to use or refer to any such materials in
the performance of the Participant’s duties, nor shall the Participant disclose
any such materials to the Company.

 

19



--------------------------------------------------------------------------------

  c.

Pursuant to the Defend Trade Secrets Act of 2016, Participant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of any Confidential Information of the Company that (i) is made
(A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing herein prohibits or prevents the Participant
from filing a charge with or participating, testifying or assisting in any
investigation, hearing, whistleblower action or other proceeding before any
federal, state or local government agency (e.g., EEOC, NLRB, SEC, DOJ, etc.),
nor does anything herein preclude, prohibit or otherwise limit, in any way, the
Participant’s rights and abilities to contact, communicate with, report matters
to or otherwise participate in any whistleblower program administered by any
such agencies. Additionally, the parties acknowledge and agree that the
Participant does not need the prior authorization of the Company to make any
such reports or disclosures and the Participant is not required to notify the
Company that the Participant has made such reports or disclosures.

 

3.

Intellectual Property, Inventions and Patents

The Participant acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which (i) relate to the Company’s or any
of its controlled affiliate’s actual or anticipated business, research and
development or existing or future products or services and (ii) are conceived,
developed or made by the Participant (whether individually or jointly with
others) while employed by the Company or its affiliates or their predecessors in
interest (collectively, “Work Product”), belong to the Company or such
affiliate, as the case may be. The Participant shall disclose Work Product
promptly to the Company or the applicable affiliate in the manner required under
procedures established by those entities and, at the expense of the Company or
applicable affiliate, as the case may be, perform all actions reasonably
requested on behalf of any such entity (whether during or after any period of
employment or engagement) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

4.

Non-competition; Non-solicitation.

 

  a.

Non-competition. The Participant acknowledges that, during the course of the
Participant’s employment or similar engagement with the Company and its
controlled affiliates (including their respective predecessors in interest), the
Participant has or will become familiar with the trade secrets of, and other
Confidential Information concerning, those entities and that the Participant’s
services have been, and are reasonably expected to be, of special, unique and
extraordinary value to the Company and its affiliates. As a result, the
Participant agrees that, during the Noncompete Period, the Participant shall not
directly or indirectly own any interest in, manage, control, participate in, be
employed by, consult with, render services for, or in any manner engage in any
Competing Business within any geographical area in which the Company or any of
its controlled affiliates engage or took material steps in which to engage in
such businesses in which the Participant was employed or about which the
Participant developed or possessed Confidential Information, in each case during
the Participant’s most recent twenty-four (24) months of employment (the
“Lookback Period”). Nothing herein shall prohibit the Participant from owning
beneficially not more than 2% of any class of outstanding equity

 

20



--------------------------------------------------------------------------------

  securities or other comparable interests of any issuer that is publicly
traded, so long as the Participant has no active participation in the business
of such issuer. For purposes hereof, the term “Competing Business” means any
business that is engaged in the production, distribution or sale of products
that compete with the products produced, distributed or sold by the Company or
its controlled affiliates (or are in the process of being developed by such
entities) as of the date on which the Participant’s employment or similar
relationship with the Company or any of its controlled affiliates is effectively
terminated. This restriction shall not prevent the Participant from working for
a Subsidiary, division, venture or other business unit (collectively a “Unit”)
of a Competing Business so long as (i) such Unit is not itself a Competing
Business, (ii) the Participant does not manage or participate in business
activities or projects of any Unit that is a Competing Business, and (iii) the
Participant otherwise strictly complies with the restrictive covenants contained
in this schedule.

 

  b.

Non-solicitation. During the Noncompete Period, the Participant shall not
directly or indirectly through another person or entity: (i) induce or attempt
to induce any executive or other key employee of the Company or any controlled
affiliate to leave the employ of any of those entities, or in any way interfere
with the relationship between the Company or any such affiliate and any such
person; (ii) hire or offer to hire any person who was an executive or other key
employee of the Company or any controlled affiliate at any time within the one
year period prior to an offer of employment to such person; or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Company or any controlled affiliate with which
the Participant had contact or about which the Participant developed or
possessed Confidential Information, in each case during the Lookback Period, to
cease doing business with any Company-affiliated entity, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and Company-affiliated entity. The foregoing restriction will not
preclude the Participant from (a) providing customary business references for
Company executives or other key employees at their request, (b) being involved
in a general solicitation to the public of general advertising, or (c) engaging
or participating in solicitations by recruiting consultants not specifically
targeted at the Company or its Subsidiaries or Affiliates.

 

5.

Nature of Restrictive Covenants; Enforcement.

 

  a.

For purposes of enforcement, the restrictive covenants contained in this
schedule are independent of any other provision of this Agreement. As a result,
the existence of any claim or right of set-off that the Participant may have or
allege against the Company, whether based on this Agreement or otherwise, shall
not prevent the enforcement of the covenants or be deemed to mitigate any harm
suffered by the Company.

 

  b.

Because the Participant’s services are unique (resulting in the Company’s need
for the restrictions in this schedule) and because the Participant has access to
Confidential Information, Work Product and other proprietary resources
representing valuable assets of the Company, the parties agree that the Company
and its affiliates would suffer irreparable harm from a breach or threatened
breach by the Participant of the restrictions set forth in this schedule and
that money damages would not be an adequate remedy for any such non-compliant
conduct. Therefore, notwithstanding the methods prescribed elsewhere in this
Agreement for the enforcement of its provisions, in the event of a breach or
threatened breach of the restrictive covenants in this schedule, the Company
(including its affected affiliates and their respective successors or assigns)
in addition to other rights and remedies existing in their favor, shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions in this schedule (without posting a bond or other
security, any requirement of which is waived by the

 

21



--------------------------------------------------------------------------------

  Participant). In the event of any breach by the Participant of the
restrictions set forth in this schedule, the Noncompete Period shall be tolled
until such breach has been cured. If, at the time of enforcement, a court holds
that restrictions contained in this schedule are unreasonable under
circumstances then existing, the parties agree that the maximum period, scope or
geographical area reasonable under such circumstances (or as otherwise allowed
by governing law) are to be substituted for the stated period, scope or area
provided in this schedule, and the restrictions are to be deemed reformed to
that extent.

The Participant acknowledges that the restrictions contained in this schedule
are reasonable and that the Participant has had the opportunity to review them
and the other provisions of this Agreement with legal counsel and such other
advisors as the Participant deems appropriate.

 

6.

Additional Post-employment Covenant(s)

The Participant acknowledges that the Option Grants and Awards of Restricted
Shares under this Agreement comprise items of enduring and long-term value being
issued by the Company to the Participant. Accordingly, to protect that long term
value and in recognition of vesting terms of the Option Grants and Awards of
Restricted Shares that, under circumstances provided in this Agreement, may
extend beyond the actual service of the Participant as an employee, the
Participant shall be obligated for any remaining vesting period applicable to
Grants and Awards after the date of the Participant’s termination of service, at
the Company’s request made reasonably in advance, to: (a) (i) maintain readiness
for and cooperate with the Company and its Subsidiaries in connection with any
legal proceedings in which the Participant is not (and is not likely to become)
an adverse party individually, such cooperation to include, but not be limited
to, meeting with attorneys, accountants and other experts, preparing for and
attending depositions and attending hearings, trials or similar procedures to
which the Company or any Subsidiary is a party (collectively, the
“Proceedings”), and (ii) comply with the Company’s or such Subsidiary’s
reasonable requests in connection with the Proceedings, and (b) during the
pendency of the Proceedings, not to have any discussions, communications, or
other contacts with any party or entity adverse to the Company or any Subsidiary
or with the media, except (i) with the express written consent of the Company,
or (ii) as otherwise required by judicial process, in which case the Participant
shall be obligated to notify the Company in writing as much in advance as
practicable of any such disclosure; provided, (a) the Participant shall be
reasonably compensated by the Company for services to be provided (with rates
not less than the hourly rate in effect for the Participant at the time of the
Participant’s termination of service presumptively being deemed reasonable), (b)
the reasonable expenses incurred by the Participant with respect to the
Proceedings shall be fully reimbursed by the Company, and (c ) the number of
hours of such service as are required in connection with the Proceedings shall
not be unduly burdensome to the Participant (it being presumed that less than 20
hours in any one calendar month are not unduly burdensome).

The Participant acknowledges that failure to comply with the above covenants in
this Schedule D can result, among other things, in risk of forfeiture of Option
Grants and Awards of Restricted Shares not yet vested

 

7.

Employment Agreement Controls

For the avoidance of doubt, this Schedule D shall not apply to any Participant
who is a party to an Employment Agreement that provides for post-employment
restrictive covenants.

 

22